SUGG, Justice, for the Court:
The sole question in this case is whether this Court should abolish the doctrine of sovereign immunity.
The Circuit Court of the First Judicial District of Harrison County sustained defendant’s demurrer to plaintiffs’ declaration *1099holding that the City was not liable under the doctrine of sovereign immunity. We affirm and decline to abolish the doctrine of sovereign immunity for the reasons stated in Jones v. Knight, 373 So.2d 254 (Miss.1979) and numerous other cases on this question.
AFFIRMED.
SMITH and ROBERTSON, P. JJ., and WALKER, BROOM, LEE, and COFER, JJ., concur.
PATTERSON, C. J., and BOWLING, J., dissent.